COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00473-CR


MARQIEST JAMAL LUSK                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE

                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 1374649D

                                    ----------

                       MEMORANDUM OPINION1

                                    ----------

      Appellant Marqiest Jamal Lusk pleaded guilty, without a plea-bargain

agreement, to the offense of injury to a child causing bodily injury. See Tex.

Penal Code Ann. § 22.04(f) (West Supp. 2015). The trial court accepted Lusk’s

plea and ordered the preparation of a presentence investigation report (PSI).

After reviewing the PSI and hearing evidence during the sentencing hearing, the

trial court found Lusk guilty of injury to a child causing bodily injury and

      1
      See Tex. R. App. P. 47.4.
sentenced him to ten years’ confinement. In his sole issue, Lusk argues that his

ten-year sentence is excessive and disproportionate under the Eighth

Amendment. We will affirm.

      Lusk neither objected on the preceding ground to his punishment when it

was imposed nor raised that ground in a motion for new trial. We have held on

numerous occasions that disproportionate-sentence claims must be preserved at

the trial court level. See Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort

Worth 2009, pet. ref’d) (holding that disproportionate-sentence claim was

forfeited); Acosta v. State, 160 S.W.3d 204, 211 (Tex. App.—Fort Worth 2005, no

pet.) (same); see also Cisneros v. State, No. 02-06-00103-CR, 2007 WL 80002,

at *1 (Tex. App.—Fort Worth May 23, 2007, pet. ref’d) (mem. op., not designated

for publication) (collecting cases); cf. Burt v. State, 396 S.W.3d 574, 577 (Tex.

Crim. App. 2013) (“A sentencing issue may be preserved by objecting at the

punishment hearing, or when the sentence is pronounced.”). Because Lusk did

not raise his disproportionate-sentence claim in the trial court, it is forfeited.2 We

overrule Lusk’s sole issue.


      2
        Even if we were to reach the merits of Lusk’s disproportionate-sentence
complaint, his punishment is within the statutory limits for the offense. See Tex.
Penal Code Ann. § 12.34 (West 2011) (providing that a third-degree felony is
punishable by two to ten years in prison and by a fine of up to $10,000),
§ 22.04(f) (providing that an offense under subsection (a)(3) or (a-1)(3) of the
injury-to-a-child statute is a third-degree felony). Punishment that is imposed
within the statutory limits and based upon the sentencer’s informed normative
judgment is generally not subject to challenge for excessiveness except in
“exceedingly rare” situations. Kim, 283 S.W.3d at 475–76 (quoting Ex parte
Chavez, 213 S.W.3d 320, 323–24 (Tex. Crim. App. 2006)).


                                          2
                                        /s/ Sue Walker
                                        SUE WALKER
                                        JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 23, 2016




                                3